Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment, filed 2/3/2021 has been entered. Applicant amended claims 1, 4, 9, 12, 14, 16 and 18-20, and did not add or cancel any claims in the amendment. Therefore, claims 1-20 are pending.
The objections to claims 1-20 set forth in the previous Office Action, have been withdrawn due to Applicant’s claim amendments.
The rejections of claims 1-20 under 35 U.S.C. 103, set forth in the previous Office Action, have been withdrawn due to Applicant’s claim amendments and remarks.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The prior art of record Lee et al. (Patent Application Pub. No. 2015/0379429 A1, hereinafter “Lee”) discloses that “some paths between the root node and leaf nodes may be much longer than others … node N8 of tree 3704 may be reached from root node N1 via a decision path 3704A that traverses eight nodes (including N1 and N8), while leaf node N17 may be reached via a decision path 3704B that includes only three 

The prior art of record non-patent literature Symeonidis et al. ("Spectral clustering for link prediction in social networks with positive and negative links." Social Network Analysis and Mining 3.4, 2013, pages 1433-1447, hereinafter “Symeonidis”) discloses “the social network accumulates a set of connection data (graph of friendships), which can be represented by an undirected graph”, “quantify[ing] the similarity between nodes … we have calculated matrix D with the distances of each node from the centroid of each cluster, based on triangle inequality the distance (i.e. dissimilarity) between any 

The prior art of record non-patent literature Bliss et al. ("An evolutionary algorithm approach to link prediction in dynamic social networks." Journal of Computational Science 5.5 (2014): 750-764, hereinafter “Bliss”) discloses “social networks can be used to model groups whose dynamics change over time. Individuals, represented by nodes, may enter or exit the network, while interactions, represented by links, may strengthen or weaken”, “a path of length n between u, v ∈ V is denoted as Pn(u, v)” and “similarity indices chosen for inclusion in the link predictor” include an “Average path weight (P)” p to be the minimum weight of the edges in the path, in the spirit that a path’s strength is only as strong as its weakest edge” (see, e.g., pages 750-751). Bliss further discloses that a “linear model produces comparable results … suggesting possible mechanisms driving the network’s evolution over time”, “We also construct reply networks, whereby nodes represent users and directed, weighted links represent the number of replies sent from one individual to another”, “Reply networks are used in the computation of the average path weight, one of our similarity indices” and “The user–user pairs which are most heavily cross-referenced (i.e., links which most models agree upon) are those for which we predict a link” and “our method for link prediction operates on all node-node pairs separated by path length two” (See, e.g., pages 752-753, 755 and 758).

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of independent claim 1.

For example, the prior art of record does not anticipate or render obvious the limitations:
compute path lengths to a first user node of a plurality of user nodes representing users of the knowledge network platform, the path lengths computed to the first user node from a first machine learning model node of a plurality of machine learning model 
select at least one machine learning model of the plurality of machine learning models based on a combination of the model pair dissimilarity values and the path lengths;
as recited in independent claim 1 in combination with the other limitations of the claim.
Independent claims 18 and 20 recite similar distinguishing features.
Thus, independent claims 1, 18 and 20 are patently distinct over the prior art of record for at least the reasons above. 

The remaining claims are dependent claims, thus, they are also patently distinct over the prior art of record for at least the reasons above. In particular, claims 2-17 and 19 each depend directly or indirectly from independent claims 1 and 18, respectively, and as such, claims 2-17 and 19 each include all of the limitations of base claims 1 and 18, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125